DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1 and 2 are currently pending.

As an initial matter, applicant submitted an amended claim set on 09/09/2019, but then on 09/23/2019 applicant resubmitted the original claim set as a response to a “Notice of Incomplete Reply (Nonprovisional)”.  In applicant’s replay, filed on 09/23/2019, to the “Notice of Incomplete Reply (Nonprovisional)”, it appears applicant is referring to the amended claim set and not the original non-amended claim set.  In order to advance prosecution the examiner has examined the amended claim set of 09/09/2019 in the Office action below. 

Drawings


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straub (EP0079457), (note: an English translation of the description portion of EP0079457 has been provided and is referenced to in the rejection below).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    885
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    578
    media_image2.png
    Greyscale


Re Clm 1: Straub discloses (see Figs. 1-4 and the Figs. above) a watertight flange for jointing and repairing pipes, having the same diameter, which is constituted (constituted is being treated as comprising) by a ring-shaped sealing gasket (12), and a metal body (11, see paragraph [0012]), that is perimetrically coupled on the circular surface of the ring-shaped gasket (see above) pressed by closing and clamping elements externally incorporated determined by bolts (see above, and paragraph [0017]) transversally inserted in respective parallel through-axles (see above), joined integral with the metal body (see above), is characterized in that the metal body, that possesses approximately the same length as the ring-shaped gasket (see above), presents its respective lateral ends perpendicularly folded (see above) and has a 
The recitation “cuts” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
It is noted that Straub may discloses clamping elements externally incorporated determined by bolts (see above, and paragraph [0017]) that are transversally inserted in a pairs of parallel through-axles (see above), but such is unclear.

Bolts or additional bolts and parallel through-axles or additional parallel through-axles would increase the holding and retaining means of the joint, provide for securing means redundancies, and distribute the loads and forces over greater surface areas.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had a clamping elements externally incorporated determined by bolts  transversally inserted in respective pairs of parallel through-axles, for the purpose of increasing the holding and retaining means of the joint, provide for securing means redundancies, and distribute the loads and forces over greater surface areas, alternatively, such structural configuration(s) would yield the same predictable result of tightly and securely fastening a structure to another, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Straub, to have had a clamping elements externally incorporated determined by bolts  transversally inserted in respective pairs of parallel through-axles, for the purpose of increasing the holding and retaining means of the joint, provide for securing means redundancies, and distribute the loads and forces over greater surface areas, alternatively, such structural configuration(s) would yield the same predictable result of tightly and securely fastening a structure to another, since it has been held that mere In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Re Clm 2: Straub discloses (see Figs. 1-4 and the Figs. above) the bolts (see above, and paragraph [0017]) are inserted without threading them in holes provided to that effect in the through-axles and are threaded by the end opposite to the insertion, in respective nuts (16 and/or 18) to achieve closing and clamping the flange.
Straub is unclear if it disclose respective nuts for the bolts, but it would appear to make common sense, that each bolt, for tightening, would have its own corresponding nut or threaded receptacle (nut like member).
Nuts for bolts would increase the holding and retaining means of the joint, provide for securing means redundancies, and distribute the loads and forces over greater surface areas.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had respective nuts for the bolts, for the purpose of increasing the holding and retaining means of the joint, provide for securing means redundancies, and distribute the loads and forces over greater surface areas, alternatively, such structural configuration(s) would yield the same predictable result of tightly and securely fastening a structure to another, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and/or In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (banded members with fastening members to close the band) which are similar to the applicant’s claimed invention: US-20010047572, US-20070126234, US-2403449, US-2457077, US-2474431, US-3014259, US-7591055, DE-102012001439, EP-0989349, and FR-2662489.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                                        02/14/2021